PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Edward Leon Muldrow appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the grant of summary judgment for the reasons stated by the district court. We conclude that the district court did not abuse its discretion in *543denying the Fed.R.Civ.P. 59(e) motion. Brown v. French, 147 F.3d 307, 310 (4th Cir.1998). See Muldrow v. Eagleton, No. CA-02-3294-22BC-3 (D.S.C. May 30, 2003; July 7, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED